DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/218,745 filed December 13, 2018. Claims 1-13 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda (WIPO Reference 2018/008444 (US Patent 11,073,912 is provide as a translation of WIPO reference 2018/0084444)) in view of Van Den Ende (WIPO reference 2018/104368).
	Regarding claim 1, Suda discloses a magnetic deformable member comprising:
a flexible sheet (Fig. 15a-15c, 6, Col 9, Lines 45-67 & Col. 10, Lines 1-13);
a back plate (4; Col. 9, Lines 13-28) made of a hard material and stacked on the flexible sheet;
a gel (3; Col 8, Lines 35-40) inside a space between the flexible sheet and the back plate; and
a magnetic member (2; Col. 6, Lines 30-35) having an annular shape (Fig. 15a) as viewed in plan in a direction that is perpendicular to a front surface of the flexible sheet and having a length in the perpendicular direction, the magnetic member being secured to the flexible sheet and disposed in the gel.

Suda does not explicitly disclose the gel is charged. However Van den Ende discloses an actuator device comprising:
An electroactive polymer/EAP material (Fig. 3) wherein the electroactive material can be a gel (Page 2, Lines 5-7) and magnetic particles can be embedded within the electroactive material thereby causing deformation (36) in the presence of a magnetic field from a magnet/magnetic field generation means (22).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the gel as a charged material because it will provide an actuator device having accurate indication of change in shape/deformation in real-time thereby improving sensing functionality (Page 6, Lines 6-12 & Page 7, Lines 29-32).

Regarding claim 3, Suda further discloses:
wherein the magnetic member (2) includes a plurality of magnetic pieces arranged in an annular shape (Fig. 15a).

Regarding claim 4, Suda further discloses:
wherein the magnetic member is a deformable elastic member disposed in contact with the back plate (Fig. 15b-c & Abstract).

Regarding claim 5, Suda further discloses:
a magnetic force generation member (M1) provided on an outer side of the back plate to attract the magnetic member using a magnetic force.

Regarding claim 13, Suda further discloses:
an outer wall (5) provided on an outer side of the magnetic member to connect the flexible sheet and the back plate to each other, the outer wall having a frame shape and being formed of a hard material (Col. 9, Lines 30-40).

Claim(s) 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Suda (WIPO Reference 2018/008444 (US Patent 11,073,912 is provide as a translation of WIPO reference 2018/0084444)) in view of Van Den Ende (WIPO reference 2018/104368) as applied to claim 1 above, and further in view of Yairi (Pre-Grant Publication 2016/0188086).
Regarding claim 7, Suda and Van Den Ende disclose all of the limitations of claim 1 (addressed above). Neither reference disclose the flexible sheet includes a sensor that detects contact. However Yairi tactile interface comprising:
A tactile flexible layer (Fig. 4 & 5, 110) wherein the tactile layer can include a sensor (Paragraph [0062]) that detects contact.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the flexible sheet including a sensor because the sensor will detect the force applied to a deformed region by a user or object (Paragraph [0062]).

Regarding claim 9, Suda, Van Den Ende, and Yairi disclose all of the limitations of claim 7 (addressed above). Suda does not disclose a conductive gel or the sensor is a capacitive sensor. Van den Ende further discloses:
The EAP/electroactive polymer can having conductivity (Page 2, Lines 5-7).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the gel as a conductive gel because it will provide an actuator device having accurate indication of change in shape/deformation in real-time thereby improving sensing functionality (Page 6, Lines 6-12 & Page 7, Lines 29-32).


Yairi further discloses:
The sensor can be a capacitive sensor (Paragraph [0062]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the sensor as a capacitive sensor because it will be able to detect the presence of a finger or object such as stylus (Paragraph [0062]).

 Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Suda (WIPO Reference 2018/008444 (US Patent 11,073,912 is provide as a translation of WIPO reference 2018/0084444)) in view of Van Den Ende (WIPO reference 2018/104368) as applied to claim 1 above, and further in view of Yairi (Pre-Grant Publication 2014/0160064).
Regarding claim 8, Suda and Van Den Ende disclose all of the limitations of claim 1 (addressed above). Neither reference disclose the back plate includes a sensor that detects contact. However Yairi user interface comprising:
A flexible layer (Fig.2a-2c, 110) over a back plate/substrate (118) wherein the back plate can include a sensor (150) that detects contact.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the back plate including a sensor because the sensor will detect the presence of a finger of an user or object and detect a direction or rate on the input applied to a deformable region (Paragraph [0049]).
Allowable Subject Matter
Claims 2, 6, & 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is considered allowable because none of the prior art either alone or in combination the magnetic member has an endless annular shape.
Claim 6 is considered allowable because none of the prior art either alone or in combination the magnetic force generation member is smaller in outer shape than the magnetic member as viewed in plan.
Claim 10 is considered allowable because none of the prior art either alone or in combination the sensor is a capacitive sensor, and the magnetic member is a conductive gel.
Claim 11 is considered allowable because none of the prior art either alone or in combination the flexible sheet is a conductive sheet, and the sensor is electrically insulated from the conductive gel.
Claim 12 is considered allowable because none of the prior art either alone or in combination the flexible sheet is an insulating layer, and the sensor is electrically connected to the conductive gel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        



/DAVID VU/Primary Examiner, Art Unit 2818